Citation Nr: 1326930	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hallux valgus of the right foot. 

2.  Entitlement to an initial compensable rating for hallux valgus of the left foot. 

3.  Entitlement to an initial rating in excess of 10 percent for sinusitis. 

4.  Entitlement to a rating in excess of 30 percent for migraines.

5.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

6.  Entitlement to service connection for irritable bowel syndrome (IBS). 

7.  Entitlement to service connection for a gynecological disorder, claimed as female problems and miscarriage. 

8.  Entitlement to service connection for loss of nasal hair. 

9.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm 


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 2004 to January 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal was previously before the Board in March 2012 when it was remanded to allow the Veteran an opportunity to testify before the Board.  A videoconference hearing was conducted in May 2012 and the case returned to the Board in August 2012.  At that time, the claims for increased ratings for a left wrist disability and hallux valgus of the bilateral feet were denied.  The other claims on appeal were remanded for additional development.  The Veteran appealed the denial of the claims for entitlement to increased compensable ratings for hallux valgus of the bilateral feet to the Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted a Joint Motion for Remand filed by the parties, which vacated and remanded the portion of the August 2012 rating decision that denied an initial compensable rating for hallux valgus.  The appeal has now returned to the Board along with the other claims on appeal for additional action.  

In February 2012, the Veteran filed claims for entitlement to increased ratings for several service-connected disabilities.  A September 2011 rating decision was issued in response to the Veteran's February 2012 claims, but the rating decision did not address the specific issue of entitlement to an increased rating for major depressive disorder.  This claim has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for sinusitis, migraines, and degenerative arthritis of the lumbar spine, as well as claims for entitlement to service connection for IBS, a gynecological disorder, loss of nasal hair, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hallux valgus of the right foot most nearly approximates mild symptoms with pain and tenderness that impair her ability to stand and walk. 

2.  The Veteran's hallux valgus of the left foot most nearly approximates mild symptoms with pain and tenderness that impair her ability to stand and walk. 



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, but not higher, for hallux valgus of the right foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5280 (2012).

2.  The criteria for an initial 10 percent evaluation, but not higher, for hallux valgus of the left foot are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5280.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hallux valgus of the right and left feet was granted in the September 2006 rating decision on appeal.  Initial noncompensable evaluations were assigned effective January 11, 2006.  The Veteran contends that initial compensable evaluations are warranted for bilateral hallux valgus as the disability is productive of pain that limits the function of each foot.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's hallux valgus of the right and left feet is currently rated as noncompensably disabling under Diagnostic Code 5280 pertaining to hallux valgus.  Under this diagnostic code, a maximum 10 percent rating is warranted for each foot with severe hallux valgus, if equivalent to amputation of the great toe, or for each foot with hallux valgus when operated on with resection of metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280. 

After review of the evidence, the Board finds that separate initial 10 percent evaluations are warranted for the Veteran's hallux valgus of each foot.  The medical evidence of record establishes the presence of mild bilateral hallux valgus.  VA examinations conducted in June 2006 and November 2010 confirms the presence of hallux valgus of each foot, and the VA examiners characterized the disability as mild and minimal.  The June 2006 VA examiner also specifically found that there was no resection of either metatarsal head though the Veteran manifested painful and motion and tenderness upon physical examination.  The Veteran testified in May 2012 that she experiences constant sharp pains in her feet that limit her ability to stand, walk, and wear certain types of shoes.  Although the June 2006 and November 2010 VA examiners did not identify any specific functional impairment resulting from the service-connected hallux valgus, the Veteran is competent to report the symptoms she experiences and the Board finds that her statements and testimony are credible.  

The Veteran does not meet the criteria for a compensable evaluation under Diagnostic Code 5280 as she clearly does not manifest severe hallux valgus equivalent to amputation or resection of either metatarsal head.  However, the Board must consider the provisions of 38 C.F.R. § 4.59, which notes the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.   When a disability demonstrates actually painful, unstable, or malaligned joints, due to healed injury, it is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, id.  In this case, the Veteran has provided credible testimony that she experiences pain in her foot that affects her ability to walk and stand.  The Board therefore finds that a compensable 10 percent evaluation is warranted for hallux valgus of each foot under 38 C.F.R. § 4.59.  

The Board has considered whether an initial rating in excess of 10 percent is warranted for the Veteran's service-connected disability.  The currently assigned 10 percent evaluation is the maximum rating possible under Diagnostic Code 5280 and a higher rating is therefore not possible under this diagnostic code.  The Veteran's service-connected hallux valgus does not contemplate pes planus, weak foot, claw foot, metarsalgia, hallux rigidus, or any of the other specific foot conditions listed in 38 C.F.R. § 4.71a.  The diagnosis codes pertaining to these conditions are thus not for application.  

An increased evaluation is possible under Diagnostic Code 5284 for other foot injuries, but the Board finds that the service-connected disability clearly does not most nearly approximate a 20 percent rating under this diagnostic code as it is not moderately severe.  The June 2006 and November 2010 VA examiners specifically found that the disability was no more than mild and November 2010 X-rays of the feet were normal.  The Veteran manifested painful motion and tenderness of the feet during the June 2006 VA examination, but is already in receipt of a 10 percent evaluation under 38 C.F.R. § 4.59 based on her complaints of pain.  The competent medical evidence does not indicate any specific functional impairment associated with the Veteran's service-connected disability and the November 2010 VA examiner found that the Veteran had only minimal problems with her bunions.  Therefore, the Board finds that the Veteran's hallux valgus does not most nearly approximate a moderately-severe injury of either foot and a rating in excess of 10 percent is not warranted.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The service-connected bilateral hallux valgus is manifested by symptoms such as minimal bunions and painful motion and tenderness.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the disabilities and referral for consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial disability ratings assigned following an award of service connection for hallux valgus.  The claim for service connection for these disabilities is now substantiated and the filing of a notice of disagreement (NOD) as to the September 2006 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial disability evaluations assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The January 2009, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant regulations for rating the disabilities at issue.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in June 2006 and a VA contract examination in November 2010 in response to the claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial 10 percent rating, but not higher, for hallux valgus of the right foot is granted. 

Entitlement to an initial compensable rating, but not higher, for hallux valgus of the left foot is granted. 


REMAND

When the case was previously before the Board in August 2012, the claim for entitlement to an increased rating for sinusitis and the claims for entitlement to service connection for IBS, a gynecological disorder, loss of nasal hair, and TDIU were remanded for additional development.  The case has returned to the Board following the February 2013 JMR, but most of the development identified in the August 2012 remand has not been performed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

In response to the Board's August 2012 remand, the Veteran was contacted in a February 2013 letter and asked to identify all VA and non-VA health care providers who have treated the disabilities on appeal, but no response to this letter was received.  The Board finds that the Veteran should be provided an additional opportunity to identify the physicians and facilities that have treated her disabilities and the case must be remanded to ensure that all the development ordered by the Board in its August 2012 remand is conducted.  
With respect to the claims for entitlement to increased ratings for degenerative arthritis of the lumbar spine and migraines, in December 2011 the Veteran filed a NOD with a September 2011 rating decision continuing the current evaluations for these disabilities.  The Veteran has not been provided a SOC in response to the NOD, and a remand is required for the issuance of a SOC on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC for the following actions:

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she furnish the names, addresses, and dates of treatment of all medical providers, VA and non-VA, who have treated her IBS, gynecological disorder, loss of nasal hair, and any of her service-connected disabilities, including sinusitis, since her discharge from service.  After securing the necessary authorizations for release of this information, obtain copies of all treatment records referred to by the Veteran that are not already of record.  Copies of all records must be associated with the Veteran's paper or virtual claims file. 

2.  Schedule a VA gastrointestinal examination to determine the nature and etiology of the claimed IBS.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner should state whether the Veteran has IBS.  If so, the examiner should furnish an opinion concerning whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present IBS is etiologically related to any incident of active duty service or is otherwise related to active duty.  

A full rationale for all expressed medical opinions must be provided.

3.  Schedule a VA examination to determine the nature and etiology of the claimed gynecological disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner should state whether the Veteran has a current gynecological disorder.  If so, the examiner should furnish an opinion concerning whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present gynecological condition is etiologically related to any incident of active duty service or is otherwise related to active duty.  

A full rationale for all expressed medical opinions must be provided.

4.  Schedule a VA examination to determine the current severity of the Veteran's service-connected sinusitis.  The claims file must be reviewed by the examiner in conjunction with the examination.

After a full physical examination, the examiner should identify all symptoms of sinusitis, and to the extent possible, distinguish these symptoms from those associated with the Veteran's service-connected allergies.  

The examiner should also determine whether the Veteran's sinusitis manifests symptoms that most nearly approximate three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

A full rationale for all expressed medical opinions must be provided.

5.  Adjudicate the claims for entitlement to service connection for loss of nasal hair, entitlement to increased ratings for degenerative arthritis of the lumbar spine and migraines, and entitlement to TDIU. If any of the claims are denied and the Veteran files a timely NOD, issue a SOC addressing the appealed disabilities.  If a timely substantive appeal is received, return the claim(s) to the Board for appellate consideration.

6.  Following completion of the above, readjudicate the claims on appeal.  If the complete benefits sought are not granted, issue a supplemental statement of the case (SSOC) and provide the appellant and her representative the opportunity to respond before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


